1
2
3
4
5
6
7                            UNITED STATES DISTRICT COURT
8                       CENTRAL DISTRICT OF CALIFORNIA
9
     PATRICIA SMALLS,                     )       Case No.: CV 18-8261-DMG (SSx)
10                                        )
                                          )       ORDER ON STIPULATION TO
11                                        )       DISMISS ENTIRE CASE WITH
                Plaintiff,                )       PREJUDICE AND WITHOUT
12                                        )       ATTORNEYS’ FEES AND COSTS
          vs.                             )       [17]
13                                        )
                                          )
14   STANDARD INSURANCE                   )
     COMPANY, and DOES 1 to 50,           )
15                                        )
                                          )
16              Defendants.               )
                                          )
17                                        )
                                          )
18                                        )
                                          )
19
20
21
22
23
24
25
26
27
28



                                              [
1          Based upon the stipulation of Plaintiff Patricia Smalls and Defendant
2    Standard Insurance Company (collectively, the “Parties”), and good cause
3    appearing,
4          IT IS HEREBY ORDERED that the above-captioned case is dismissed in
5    its entirety under Federal Rule of Civil Procedure 41(a)(1)(A)(ii), with prejudice
6    and without any award of fees or costs.
7          IT IS FURTHER ORDERED that, following the filing of this Order of
8    Dismissal, the Parties shall not file a motion or initiate any other proceeding for
9    attorney’s fees, costs or any other expense incurred in connection with this case.
10
11   DATED: May 16, 2019                     _______________________________
                                             DOLLY M. GEE
12                                           UNITED STATES DISTRICT JUDGE
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28



                                                [
